22 F.3d 1105NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
John W. VON HOLDT and Plas-Tool Co., Plaintiffs/Cross-Appellants,v.WENTWORTH MOULD & DIE CO., LTD., Defendant,andTerry Philips, Defendant-Appellant,andPhilips Industries Limited Partnership dba Philips ContainerCompany, Defendant.
Nos. 93-1103, 93-1113.
United States Court of Appeals, Federal Circuit.
March 23, 1994.

Before (NEWMAN and PLAGER, Circuit Judges, and COHN, District Judge*).
Judgment
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.



*
 The Honorable Avern Cohn, United States District Court for the Eastern District of Michigan, sitting by designation